         Case 21-31047 Document 67 Filed in TXSB on 04/16/21 Page 1 of 2




                                   WITNESS AND EXHIBIT LIST
                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


Main Case No:21-31047                               Name of Debtor: Greater Houston Pool
                                                    Management, Inc.
Witnessess:
Daniel McInnis                                      Judge:Eduardo V. Rodriguez
                                                    Courtroom Deputy:Ana Castro
                                                    Hearing Date:4/20/21
                                                    Hearing Time:9:00 AM
                                                    Party's Name:Greater Houston Pool Management
                                                    Inc
                                                    Attorney's Name:Don Wyatt
                                                    Attorney's Phone:281-419-8733
                                                    Nature of Proceeding:
                                                            Final Hearing re Motion for use of Cash
                                                    Collateral


                                               EXHIBITS
Ex.                        Description                     Offered Objection Admitted/ Disposition
 #                                                                               Not
                                                                               Admitted
      First Day Motions Affidavit
                                                                                 X
 1

      DIP Operating Account
                                                                                 X
 2

      Payroll Debtor in Possession Account
                                                                                 X
 3

      Logistics Debtor in Possession Account
                                                                                 X
 4


                                                PAGE:1
             Case 21-31047 Document 67 Filed in TXSB on 04/16/21 Page 2 of 2




          Gasoline Debtor in Possession Account
                                                                                        X
 5

          90 day budget
                                                                                        X
 6


     NOTE: This exhibit list is to be prepared in advance of the date of trial by counsel to parties and
     furnished to the court in triplicate and served on the opposing parties.

DATED: April 16, 2021

                                                        Respectfully Submitted,

                                                        Attorney Donald Wyatt PC

                                                        /s/ Don Wyatt
                                                        Don Wyatt
                                                        Texas Bar No. 24039262
                                                        Don.wyatt@wyattpc.com
                                                        26418 Oak Ridge Drive
                                                        The Woodlands, Texas 77380
                                                        (281) 419-8733 Phone
                                                        (281) 419-8703 Facsimile
                                                        COUNSEL FOR Greater Houston Pool
Management Inc




                                                  PAGE:2
